[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             APR 12, 2006
                              No. 05-14488                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 05-00083-CR-T-24MSS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

JAMIE CUEVA,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (April 12, 2006)

Before ANDERSON, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:

     Appellant Jaime Cueva appeals his 97-month sentence for conspiracy to
possess with intent to distribute cocaine while aboard a vessel subject to United

States jurisdiction, in violation of 46 U.S.C. App. § 1903(a), (g), (j), 21 U.S.C. §

960(b)(1)(B)(ii), 18 U.S.C. § 2, and possession with intent to distribute cocaine, in

violation of 46 U.S.C. App. § 1903(a), (g), 21 U.S.C. §§ 960(b)(1)(B)(ii), arguing

that the district court erred in failing to grant him a minor role reduction pursuant

to U.S.S.G. § 3B1.2. He asserts that he was only a crew member of the “go-fast”

vessel (“GFV”), from which the United States Coast Guard recovered 1,968

kilograms of cocaine, who possessed no special skills. Further, he had no interest

in or control over the cocaine and his knowledge of the scope of the conspiracy

was limited.

      A sentencing court’s determination of a defendant’s role in an offense

constitutes a factual finding that is reviewed for clear error. United States v.

DeVaron, 175 F.3d 930, 937 (11th Cir. 1999) (en banc). The defendant bears the

burden of proving by a preponderance of the evidence that he is entitled to a role

reduction. Id. at 939. The standards for reviewing the application of the

Guidelines before the United States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L.

Ed. 2d 621 (2005), decision apply after Booker as well. United States v. Crawford,

407 F.3d 1174, 1178 (11th Cir. 2005). “A sentencing court under Booker still must

consider the Guidelines, and, such consideration necessarily requires the



                                           2
sentencing court to calculate the Guidelines sentencing range in the same manner

as before Booker.” Id. at 1178-79 (citation omitted).

      The Guidelines provide for a four-level reduction for a defendant who acts

as a minimal participant, a two-level reduction for a minor participant, and a three-

level reduction for cases falling in between the minor and minimal level. U.S.S.G.

§ 3B1.2. A minimal participant is a defendant who is “plainly among the least

culpable of those involved in the conduct of [the] group,” U.S.S.G. § 3B1.2,

comment. (n.4), while a minor participant means any participant “who is less

culpable than most other participants, but whose role could not be described as

minimal,” U.S.S.G. § 3B1.2, comment. (n.5). Moreover, when a defendant is

convicted under 21 U.S.C. § 960(b)(1) and he is entitled to a mitigating-role

adjustment under U.S.S.G. § 3B1.2, then his base offense level may not be set

higher than level 30. U.S.S.G. § 2D1.1(a)(3).

       To determine whether a defendant is entitled to a mitigating-role reduction,

the district court first must measure the defendant’s role in the offense against the

relevant conduct for which he has been held accountable. DeVaron, 175 F.3d at

940. Next, the court may compare the defendant’s culpability to that of other

participants in that relevant conduct. Id. at 944. The district court may consider

other participants in the offense, but “only to the extent that they are identifiable or



                                            3
discernable from the evidence.” Id. “The conduct of participants in any larger

criminal conspiracy is irrelevant.” Id. In cases where the defendant is a drug

courier, relevant factual considerations include, but are not limited to: (1) the

amount of drugs involved; (2) the fair market value of the drugs involved; (3) the

amount of compensation received by the courier; (4) the courier’s equity interest in

the drugs, if any; (5) the courier’s role in planning the scheme; and (6) the

courier’s role, or intended role, in the distribution of the drugs. Id. at 945.

      After reviewing the record, we conclude that the district court correctly

found that the relevant conduct for which Cueva was held accountable was the

conspiracy to possess with intent to distribute and the possession with intent to

distribute 1,968 kilograms of cocaine, a very large amount of drugs. The district

court correctly assessed his role in connection with this scheme, and not in

connection with any larger conspiracy. The boat was crewed by four men: one

captain and three deckhands. Cueva produced no evidence of major drug

traffickers or those with an ownership in the drugs, nor were they discernable from

the evidence presented by the government. In assessing his role as it relates to the

other crew members, though the captain would have a significant role in the

vessel’s transportation of drugs, Cueva put forth no evidence that the other

deckhands were more involved in the venture than he was. Thus he does not



                                            4
qualify for a minor role reduction. Given these facts, it cannot be said that the

district court’s finding that Cueva was not entitled to a mitigating-role reduction

was clearly erroneous. Accordingly, we affirm Cueva’s sentence.

      AFFIRMED.




                                           5